

Exhibit 10.18
 
THE CLOROX COMPANY
AMENDED AND RESTATED
2005 NONQUALIFIED DEFERRED COMPENSATION PLAN
AMENDMENT NO. 1
 
     Pursuant to Section 6.07 of The Clorox Company 2005 Nonqualified Deferred
Compensation Plan, as amended (the “Plan”), the Plan is hereby amended as
follows, effective as of July 1, 2011:
 

1.       Article III of the Plan is hereby amended by adding the following new
Section 3.03 to the end thereof:

 
     “3.03 Notwithstanding anything herein to the contrary, no restoration
contributions shall be made to this Plan with respect to any periods of service
after June 30, 2011; provided, however, that elective deferrals will continue to
be allocated to this Plan until December 31, 2011. Notwithstanding anything
herein to the contrary, no elective deferrals shall be made to this Plan with
respect to any periods of service after December 31, 2011. With respect to any
periods of service on or after January 1, 2012, all elective deferrals
(including, for the avoidance of doubt, elective deferrals relating to a Bonus
for the fiscal year ending June 30, 2012) shall be made to The Clorox Company
2011 Nonqualified Deferred Compensation Plan (or any successor thereto). With
respect to any periods of service on or after July 1, 2011, all restoration
contributions shall be made to The Clorox Company 2011 Nonqualified Deferred
Compensation Plan (or any successor thereto).”
 

2.       Article IV of the Plan is hereby deleted in its entirety and replaced
with the following:

 
“ARTICLE IV.
EARNINGS
 
     4.01 General. A Participant’s Account shall be credited with earnings in
accordance with this Article IV.
 
     4.02 Investment Options. The Committee shall select one or more of the
investment funds (the “Measuring Funds”) whose performance will measure the
amounts to be credited under Section 4.03 to the Participants’ Accounts. The
selection of Measuring Funds shall be for bookkeeping purposes only, and the
Company shall not be obligated actually to invest any money in the Measuring
Funds, or to acquire or maintain any actual investment. The Committee may, in
its discretion, change its selection of the Measuring Funds at any time. If a
Participant has elected pursuant to this Section 4.02 to invest all or a portion
of his Account in a Measuring Fund which the Committee decides to discontinue,
such portion of his Account shall be invested after such discontinuance in the
continuing Measuring Fund which the Committee determines, in its discretion,
most nearly resembles the discontinued Measuring Fund. The Committee shall
provide each Participant with a list of the Measuring Funds available for
hypothetical investment, and the Participant shall designate, on a form provided
by the Committee, one or more of such Measuring Funds in which his Account will
be deemed to be invested. The Committee, in its discretion, shall designate the
times, procedures and limitations for the designation of hypothetical
investments by Participants of their Accounts among the Measuring Funds
(including, but not limited to, the times when a Participant may change his
hypothetical investments, the increments (expressed as a dollar amount or as a
percentage of the Participant’s Account) in which a Participant may chose to
make a hypothetical investment in a Measuring Fund, and any minimum increment
(expressed as a dollar amount or as a percentage of the Participant’s Account)
that may be deemed to be invested in a Measuring Fund); provided, however, that
a Participant may make a selection of a hypothetical investment in a Measuring
Fund on a prospective basis only.
 

--------------------------------------------------------------------------------

 

     4.03 Earnings Credits. The Committee shall determine, in its discretion,
the exact times and methods for crediting or charging each Participant’s Account
(and such Participant’s Elective Deferral Sub-Account and Company Contribution
Sub-Account) with the earnings, gains, losses, and changes in value of the
Measuring Funds selected by the Participant. The Committee may, at any time,
change the timing or methods for crediting or debiting earnings, gains, losses,
and changes in value of Measuring Funds.”
 

3.       Section 5.01(b) of the Plan is hereby deleted in its entirety and
replaced with the following:

 
     “(b) Subsequent Elections for Elective Deferrals. A Participant may change
the time and form of a distribution election (whether payable in-service or upon
or following Separation From Service) with respect to all or a portion of his or
her Account by submitting the change to the Committee, in writing, at least one
calendar year before the originally scheduled distribution date, provided that
the new distribution date is at least five years after the originally scheduled
distribution date. A change election made under this paragraph (b) shall be
irrevocable as of the date that is one year prior to the originally scheduled
distribution date. If such a subsequent election is not valid because, for
example, it is not made in a timely manner, the Participant’s most recent
effective distribution election will govern the payment of the Participant’s
Account.”
 
Except as modified by this Amendment No. 1, the Plan shall remain unchanged and
shall remain in full force and effect.
 
IN WITNESS WHEREOF, The Clorox Company has caused this Amendment No. 1 to be
duly executed as of the day and year first written above.
 
The Clorox Company
 
 
By:       


2
 

--------------------------------------------------------------------------------